Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated January 24, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Specification
The disclosure has been objected to because of minor informalities.
	The objection of the disclosure has been withdrawn in view of Applicant’s amendment.

Claim Objections
Claim 12 has been objected to because of minor informalities.
	The objection of claim 12 has been withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 112
Claims 2, 5-6, 10 and 12-14 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The rejection of claims 2, 5-6, 10 and 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Niazimbetova et al. (US Patent Application Publication No. 2013/0098770 A1) in view of Chai et al. (“Effects of Various Additives on the Cloud Point of Dodecyl Polyoxyethylene Polyoxypropylene Ether,” Colloid Journal (2002 Sep), Vol. 64, No. 5, pp. 550-555).
	Regarding claim 1, Niazimbetova teaches an aqueous acidic copper electroplating bath (= the electroplating baths are typically aqueous) [page 7, [0046]] that produces a satin deposit, the bath comprising: 
• a source of copper ions (= any copper ion source that is at least partially soluble, and preferably soluble, in the electroplating bath is suitable) [page 2, [0017]], 
• an acid (= suitable acid electrolytes include, but are not limited to, sulfuric acid, acetic acid, fluoroboric acid, alkanesulfonic acids, arylsulfonic acids, sulfamic acid, hydrochloric acid, and phosphoric acid) [pages 2-3, [0019]],
• a satin additive (= preferred suppressors include polypropylene glycol copolymers, polyethylene glycol copolymers, ethylene oxide-propylene oxide (“EO/PO”) copolymers and capped EO/PO copolymers, such as butyl alcohol-EO/PO copolymers) [page 7, [0045]], and 
• optionally one or more acidic copper electroplating bath additive(s) [= optional].
The bath of Niazimbetova differs from the instant invention because Niazimbetova does 

not disclose the following:
a.	Wherein the satin additive includes a block copolymer with the structure of RO(EO)m(PO)nH where EO is an oxyethylene group, PO is an oxypropylene group, R represents an alkyl group or alkenyl group having a linear or branched chain structure and having a carbon number of 5 to 20, m is an integer of 3 to 7, and n is an integer of 3 to 6.
	Niazimbetova teaches that:
Any compound capable of suppressing the copper plating rate may optionally be used as a suppressor in the present electroplating baths. Exemplary suppressors are polyethers, such as those of the formula R-O-(CXYCX’Y’O)nR’ where R and R’ are independently chosen from H, 
(C2-C20)alkyl group and (C 6-C10)aryl group; each of X, Y, X’ and Y’ is independently selected from hydrogen, alkyl such as methyl, ethyl or propyl, aryl such as phenyl, or aralkyl such as benzyl; and n is an integer from 5 to 100,000. Typically, one or more of X, Y, X’ and Y’ is hydrogen. Preferred suppressors include polypropylene glycol copolymers, polyethylene glycol copolymers, ethylene oxide-propylene oxide (“EO/PO”) copolymers and capped EO/PO copolymers, such as butyl alcohol-EO/PO copolymers. Such EO/PO copolymers may be block, alternating or random. Suitable EO/PO copolymers are those sold under the PLURONIC brand name (BASF). Alternate suppressors are EO/PO copolymers derived from an amine core, such as ethylene diamine, and include those available under the TETRONIC brand name (BASF). Typically, suppressors have a weight average molecular weight of 500 to 10,000, and preferably 1000 to 10,000. When such suppressors are used, they are typically present in an amount of from 1 to 10,000 ppm based on the weight of the bath, and preferably from 5 to 10,000 ppm (page 7, [0045]).

	Chai teaches aqueous solutions of dodecyl polyoxyethylene (5) poyloxypropylene (4) ether nonionic surfactant (LS54), with a molecular formula C12H25O(CH2CH2O)5(CH3CHCH2O)4H, purchased from Henkel Chemical Company (purity >99%) [page 550, abstract and right column, lines 21-24].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the satin additive described by Niazimbetova with wherein the satin additive includes a block copolymer with the structure of 

RO(EO)m(PO)nH where EO is an oxyethylene group, PO is an oxypropylene group, R represents an alkyl group or alkenyl group having a linear or branched chain structure and having a carbon number of 5 to 20, m is an integer of 3 to 7, and n is an integer of 3 to 6 because Niazimbetova teaches that preferred suppressors include ethylene oxide-propylene oxide (“EO/PO”) block copolymers where dodecyl polyoxyethylene (5) poyloxypropylene (4) ether is a nonionic surfactant with a molecular formula of C12H25O(CH2CH2O)5(CH3CHCH2O)4H, which is an ethylene oxide-propylene oxide (“EO/PO”) block copolymer, where a surfactant is added to reduce the surface tension of a liquid in which it is dissolved.  
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07). 
	b.	Wherein the aqueous copper electroplating bath deposits a satin layer of copper on a surface of a substrate upon electroplating the substrate in the bath.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)  If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).

(ii)  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render an old composition patentably new to the discoverer (MPEP § 2112(I)).
	Regarding claim 2, Chai teaches wherein satin additive includes a block copolymer having the general formula (I):
		
    PNG
    media_image1.png
    64
    358
    media_image1.png
    Greyscale
	(I)
where R represents an alkyl group or alkenyl group having a linear or branched chain structure and having a carbon number of 5 to 20, m is an integer of about 3 to about 7, and n is an integer of about 3 to about 6 (= dodecyl polyoxyethylene (5) poyloxypropylene (4) ether, with a molecular formula C12H25O(CH2CH2O)5(CH3CHCH2O)4H) [page 610, lines 21-24].
	Regarding claim 3, Chai teaches wherein m is greater than n (= dodecyl polyoxyethylene 
(5) poyloxypropylene (4) ether, with a molecular formula C12H25O(CH2CH2O)5(CH3CHCH2O)4H) [page 610, lines 21-24].
	Regarding claim 4, Niazimbetova teaches wherein the acidic copper electroplating bath additive(s) comprises at least one additive selected from the group consisting of reaction products of bisphenol A and ethylene oxide; polyether compounds; organic divalent sulfur compounds; organo-propyl sulfonic acids; an adduct of an alkyl amine and polyepichlorohydrin; reaction products of polyethyleneimines and an alkylating agent; organic sulfonates; high protein polymers; animal glue; alkoxythio compounds; organic carboxylates; dithiocarbamic acids; disulfides; reaction products of a disulfide, a halohydroxy sulfonic acid, and an aliphatic 

aldehyde; polyalkylene glycols; block copolymers with the structure of OH(EO)x(PO)y(EO)zH where x, y, and z are integers between 1 and 10; urea; thiourea; organic thiourea compounds; acetamides; sulfurized, sulfonated organic compounds; reaction products of dialkylaminothioxomethylthioalkane sulfonic acids; hydroquinones; ethoxylated alkylphenols; polyethylene oxides; disubstituted ethane sulfonic compounds; sodium lauryl sulfate; tosyl and mesyl sulfonic acids; alkoxylated lactam amides; glycerin; alkylarylenes; sulfurized hydrocarbons; alkylated polyalkyleneimines; phenolphthalein; epihalohydrins; sulfoalkylsulfide compounds; arylamines, substituted phenylphenazinium compounds and substituted benzothiozole compounds (= accelerator compounds that have sulfide and/or sulfonic acid groups are generally preferred, particularly compounds that include a group of the formula R’-S-R-SO3X, where R is optionally substituted alkyl, optionally substituted heteroalkyl, optionally substituted aryl, or optionally substituted heterocyclic; X is a counter ion such as sodium or potassium; and R’ is hydrogen or a chemical bond) [page 6, [0043]].
	Regarding claim 5, Niazimbetova teaches wherein the satin additive is provided in the aqueous acidic copper electroplating bath at a concentration of about 1 mg/L to about 1 g/L (= when such suppressors are used, they are typically present in an amount of from 1 to 10,000 ppm based on the weight of the bath) [page 7, [0045]].
	Regarding claim 6, Niazimbetova teaches wherein the source of copper ions comprises a copper salt and the copper salt is provided in the aqueous acidic copper electroplating bath at a concentration of about 50 g/L to about 260 g/L (= typically, the copper salt is present in an amount sufficient to provide an amount of copper (as metal or ions) of 10 to 180 g/L in the 

plating solution) [page 2, [0017]].
	Regarding claim 7, Niazimbetova teaches wherein the acid is selected from sulfuric acid, fluoboric acid, phosphoric acid, alkane sulfonic acid, an alkanol sulfonic acid and combinations thereof (= suitable acid electrolytes include, but are not limited to, sulfuric acid, acetic acid, fluoroboric acid, alkanesulfonic acids such as methanesulfonic acid, ethanesulfonic acid, propanesulfonic acid and trifluoromethane sulfonic acid, arylsulfonic acids such as phenyl sulfonic acid, phenol sulfonic acid and toluene sulfonic acid, sulfamic acid, hydrochloric acid, and phosphoric acid) [pages 2-3, [0019]].
	Regarding claim 8, Niazimbetova teaches wherein the acid is provided in the aqueous acidic copper electroplating bath at a concentration of about 50 g/L to about 260 g/L (= the acids are typically present in an amount in the range of from 1 to 300 g/L) [pages 2-3, [0019]].
	Regarding claim 9, Niazimbetova teaches wherein the aqueous acidic copper electroplating bath further comprises halide ions (= halide ions may optionally be added to the plating bath) [page 6, [0042]].
	Regarding claim 10, Niazimbetova teaches wherein the halide ions are provided in the aqueous acidic copper electroplating bath at a concentration of about 20 mg/I to about 200 mg/I (= such as from 0 to 100 ppm based on the plating bath) [page 6, [0042]].
	Regarding claim 11, Niazimbetova teaches wherein the aqueous acidic copper electroplating bath is free of a block copolymer having the formula R-O-(PO)m-(EO)n-H, wherein EO is an oxyethylene group and PO is an oxypropylene group, R is an alkyl group or an alkenyl group having linear-chain or branched-chain structure and has a carbon number from 1 to 15, 

m is an integer from 1 to 30, and n is an integer from 1 to 40 (page 7, [0045]).

II.	Claims 12 and 14-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Niazimbetova et al. (US Patent Application Publication No 2013/0098770 A1) in view of Chai et al. (“Effects of Various Additives on the Cloud Point of Dodecyl Polyoxyethylene Polyoxypropylene Ether,” Colloid Journal (2002 Sep), Vol. 64, No. 5, pp. 550-555) as applied to claims 1-11 above.
	Niazimbetova and Chai are as applied above and incorporated herein.
	Regarding claim 12, Niazimbetova teaches a method for deposition of copper onto a substrate comprising, in this order, the steps: 
a. providing a substrate (= a substrate) and
b. contacting the substrate with an aqueous acidic copper electroplating bath (= 
contacting a substrate to be plated with the copper electroplating bath) of claim 1 (see I. above),
c. applying an electrical current between the substrate and at least one anode (= the 
plating bath contains an anode) [page 7, [0050]], and thereby depositing copper onto the substrate (= applying a current density for a period of time sufficient to deposit a copper layer on the substrate) [page 1, [0010]].
The method of Niazimbetova differs from the instant invention because Niazimbetova does not disclose wherein the copper deposited onto the substrate is a satin copper layer.
	The invention as a whole would have been obvious to one having ordinary skill in the art 

before the effective filing date of the claimed invention because the Niazimbetova combination teaches a method in a similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Regarding claim 14, Niazimbetova teaches wherein the temperature of the aqueous acidic copper electroplating bath is maintained at about 19oC to about 32oC during the deposition of the copper onto the substrate (= the plating baths may be used at any suitable temperature, such as from 10 to 65o C. or higher) [page 7, [0048]].
	Regarding claim 15, Niazimbetova teaches wherein the current density during the deposition of the copper onto the substrate is about 0.1 to about 8 A/dm2 (= suitable current densities, include, but are not limited to, the range of 0.05 to 10 A/dm2, although higher and lower current densities may be used) [page 7, [0050]].

III.	Claim 13 stands rejected under 35 U.S.C. 103 as being unpatentable over Niazimbetova et al. (US Patent Application Publication No. 2013/0098770 A1) in view of Chai et al. (“Effects of 

Various Additives on the Cloud Point of Dodecyl Polyoxyethylene Polyoxypropylene Ether,” Colloid Journal (2002 Sep), Vol. 64, No. 5, pp. 550-555) as applied to claims 1-11 above as applied to claims 12 and 14-15 above, and further in view of Knop et al. (US Patent Application Publication No. 2006/0012044 A1).
	Niazimbetova and Chai are as applied above and incorporated herein.
Regarding claim 13, the method of Niazimbetova differs from the instant invention because Niazimbetova does not disclose wherein the pH of the aqueous acidic copper electroplating bath is maintained at 3 or less during the deposition of the copper onto the substrate.
Niazimbetova teaches that the electrolyte useful in the present invention may be alkaline or acidic, and is preferably acidic (pages 2-3, [0019]).
Knop teaches acid copper baths having a pH from 0 to 4 (page 5, [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aqueous acidic copper electroplating bath described by Niazimbetova with wherein the pH of the aqueous acidic copper electroplating bath is maintained at 3 or less during deposition of the copper onto the substrate  because acid copper baths having a pH from 0 to 4 electrodeposits copper.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Continued Response
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2
	line 2, it appears that the “satin additive” is the same as the satin additive recited in claim 1, line 3. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 
	If not, then what is the relationship between the satin additive including a block copolymer with the structure of RO(EO)m(PO)nH where EO is an oxyethylene group, PO is an oxypropylene group, R represents an alkyl group or alkenyl group having a linear or branched chain structure and having a carbon number of 5 to 20, m is an integer of 3 to 7, and n is an integer of 3 to 6 and the satin additive including a block copolymer having the general formula (I):

		
    PNG
    media_image1.png
    64
    358
    media_image1.png
    Greyscale
	(I)?
	Is formula (I) further limiting the structure of RO(EO)m(PO)nH?

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.  The standing prior art rejections have been maintained for the following reasons:
• Applicant states that Niazimbetova et al. disclose a copper plating bath comprising a leveling agent that is a reaction product of one or more of certain pyridine compounds with one or more epoxide-containing compounds that provide a substantially level copper layer plated on a substrate, abstract; Paragraph [0016].
In response, the bath as presently claimed recites “the bath comprising” (claim 1, line 2). The transitional term “comprising”, which is synonymous with “including”, “containing”, or “characterized by”, is inclusive or open-ended and does not excludes additional, unrecited elements or methods steps (MPEP § 2111.03).

	• Applicant states that:
Niazimbetova et al. do not teach that the substantially level copper layer is a satin layer of copper as in claim 1 or that it would be beneficial to include a satin additive that includes a block copolymer with the structure of RO(EO)m(PO)nH. Instead, paragraph [0016] of Niazimbetova et al. provides that the copper plating bath may additionally contain one or more additives such as halide ion, accelerators, suppressors, or additional leveling agents. The disclosed suppressors in Paragraph 

[0045] include exemplary suppressors, such as polyethers of the formula R-O-(CXYCXYO)R’ and preferred suppressors including ethylene oxide-propylene oxide (“EO/PO”) copolymers, such as those sold under the PLURONIC brand name. It is well known in the art, that PLURONICs amphiphilic copolymers composed of a central hydrophobic chain of polyoxypropylene flanked by two hydrophilic chains of polyoxyethylene. (See for example, R.M. Ottenbrite, R. Javan, in Encyclopedia of Condensed Matter Physics, 2005). Examples of known PLURONICs are described in U.S. Patent No. 5,709,852, which is attached herewith. The ‘582 patent indicates PLURONICS are EO/PO/EO triblock copolymers having a structure of OH-(EO)x(PO)y(EO)x-H. A EO/PO/EO triblock copolymer having a structure of OH- (EO)x(PO)y(EO)x-H is not a block copolymer with the structure of RO(EO)m(PO)nH as recited in claim 1. Additionally, in the examples, Niazimbetova et al. state that the EO/PO copolymer has terminal hydroxyl groups, Paragraph [0058]. As such, there is nothing in Niazimbetova et al. that would suggest including a satin additive, let alone a satin additive including a block copolymer with the structure of RO(EO)m(PO)nH to provide a satin copper layer as in claim 1.

	In response, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
All disclosures of the prior art, including non-preferred embodiment, must be considered, In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967). All disclosure in the reference patent, not just specific examples, must be evaluated for what it fairly teaches those of ordinary skill in the art, In re Snow and Steinhards, 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v. Biocraft Laboratories Inc. 10 USPQ2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278 (CCPA 1976); 
In re Kohler, 177 USPQ 399.

A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).
	Niazimbetova teaches that preferred suppressors include ethylene oxide-propylene oxide (“EO/PO”) block copolymers where dodecyl polyoxyethylene (5) poyloxypropylene (4) ether is a nonionic surfactant with a molecular formula of C12H25O(CH2CH2O)5(CH3CHCH2O)4H, which is an ethylene oxide-propylene oxide (“EO/PO”) block copolymer, where a surfactant is added to reduce the surface tension of a liquid in which it is dissolved.  
There is no requirement that the motivation to make the combination be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).

	• Applicant states that Chai et al. do not correct the deficiencies of Niazimbetova et al. and disclose the effects of various additives on the cloud point of dodecyl polyoxyethylene (5) polyoxypropylene (4) ether nonionic surfactant aqueous solutions, abstract. Chai et al. do not teach that dodecyl polyoxyethylene (5) polyoxypropylene (4) ether (“LS54”) could be used as a satin 

additive in an aqueous acidic bath that can provide a satin layer of copper.
	In response, the reasons or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (MPEP § 2144).
Niazimbetova teaches that preferred suppressors include ethylene oxide-propylene oxide (“EO/PO”) block copolymers where dodecyl polyoxyethylene (5) poyloxypropylene (4) ether is a nonionic surfactant with a molecular formula of C12H25O(CH2CH2O)5(CH3CHCH2O)4H, which is an ethylene oxide-propylene oxide (“EO/PO”) block copolymer, where a surfactant is added to reduce the surface tension of a liquid in which it is dissolved.  

	• Applicant states that moreover, although the Office Action asserts that LS54 is encompassed by the formula R-O-(CXYCXYO)R’ as disclosed in Paragraph [0045] of Niazimbetova et al. Niazimbetova et al. however teach that X, Y, X’, and Y’ are selected from a hydrogen, alkyl, aryl, or aralkyl and provide no suggestion that the polyethers of the formula R-O-(CXYCXYO)R’ can have or could be modified to have the structure of RO(EO)m(PO)nH. Accordingly, the Office Action has, at most, identified LS54 as a nonionic surfactant that is known in the art, which is insufficient for a finding of obviousness. See KSR Intl Co. v. Teleflex, 550 U.S. 398, 417 (2007) (“[A] patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.”).
	In response, Niazimbetova teaches that the polyethers of the formula R-O-(CXYCXYO)R’ 

are exemplary. 
All disclosures of the prior art, including non-preferred embodiment, must be considered, In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967). All disclosure in the reference patent, not just specific examples, must be evaluated for what it fairly teaches those of ordinary skill in the art, In re Snow and Steinhards, 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v. Biocraft Laboratories Inc. 10 USPQ2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278 (CCPA 1976); In re Kohler, 177 USPQ 399.
A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).
Niazimbetova teaches that preferred suppressors include ethylene oxide-propylene oxide (“EO/PO”) block copolymers where dodecyl polyoxyethylene (5) poyloxypropylene (4) ether is a nonionic surfactant with a molecular formula of C12H25O(CH2CH2O)5(CH3CHCH2O)4H, which is an ethylene oxide-propylene oxide (“EO/PO”) block copolymer, where a surfactant is added to reduce the surface tension of a liquid in which it is dissolved.  
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 11, 2022